Title: Thomas Jefferson to David Campbell, 28 January 1810
From: Jefferson, Thomas
To: Campbell, David


          
            Dear Sir
             
                     Monticello 
                     Jan. 28. 10.
          
          Your letter of Nov. 5. was two months on it’s passage to me.  I am very thankful for all the kind expressions of friendship in it: & I consider it a great felicity, through a long and trying course of life, to have retained the esteem of my early friends unabated.   I find in old age that the impressions of youth are the deepest & most indelible. some friends indeed have left me by the way, seeking, by a different political path, the same object, their country’s good, which I pursued, with the crowd, along the common highway. it is a satisfaction to me that I was not the first to leave them. I have never thought that a difference of 
                  in political, any more than in religious opinions should disturb the friendly intercourse of society. there are so many other topics on which friends may converse & be happy, that it is wonderful they should select of preference the only one on which they cannot agree.
		  I am sensible of the mark of esteem manifested by the name you have given to your son. tell him from me that he must consider as essentially belonging to it, to love his friends & wish no ill to his enemies. I shall be happy to see him here whenever any circumstance shall lead his footsteps this way.  you doubt between Law, & Physic, which profession he shall adopt. his peculiar turn of mind & your own knolege of things will best decide this question. Law is quite overdone. it is fallen to the ground; and a man must have great powers to raise himself in it to either honour or profit. the Mob of the profession get by it as little money, & less respect, than they would by digging the earth. 
		   the followers of Esculapius are also numerous. yet I have remarked that wherever one sets himself down in a good neighborhood, not preoccupied, he
			 secures to himself it’s practice, and, if prudent, is not long
			 in acquiring whereon to retire & live in comfort. the Physician is happy in the attachment of the families in which he practises. all think he has saved some one of them, & he finds
			 himself
			 every where a welcome guest, a home in every house. if, to the consciousness of having saved some lives, he can add that of having at no time, from want of caution, destroyed the boon he was
			 called
			 on to save, he will enjoy in age the happy reflection of not having lived in vain: while
			 the lawyer has only to recollect, how many, by his dexterity, have been cheated of their right, and
			 reduced to
			 beggary. after all, I end where I began, with the observation that your son’s disposition, & your prudence, are the best arbiters of this question, and with the assurances of my great esteem & respect.
          
            Th:
            Jefferson
         